 

Management Consulting Agreement

 

This MANAGEMENT CONSULTING AGREEMENT (the “Agreement”) dated _________ [*], 2016
(the “Effective Date”), is by and between MGT Capital Investments, Inc., a
company incorporated under the laws of Delaware (the “Company”), and Future
Tense Secure Systems Inc. (the “Consultant”) with reference to the following
facts:

 

WHEREAS, Consultant provides consultation and advisory services relating to
business management and product development to companies in the Internet
security and privacy industry, and

 

WHEREAS, the Company desires to be assured of the services of the Consultant in
order to avail itself to the Consultant’s experience, skills, knowledge and
abilities. The Company is therefore willing to engage the Consultant and the
Consultant agrees to be engaged upon the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises and
covenants set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

1. Consulting Services: As of the Effective Date, the Company hereby engages and
Consultant hereby accepts the engagement to become a consultant to the Company
and to render such advice, consultation, information and services to the Company
including (a) assistance with executive management, (b) assistance with business
and product development and with potential acquisitions or related transactions,
and (c) such other managerial assistance as the Company shall deem necessary or
appropriate for its business.

 

2. Payment: In consideration for the services to be rendered under this
agreement, the Company hereby agrees to compensate Consultant as follows:

 

a. Base Compensation. The Company shall pay the Consultant base compensation
(the “Base Compensation”) at the annual rate of $250,000 (U.S.) payable in equal
installments to be made no less often than monthly. The Consultant’s Base
Compensation may be increased by the Board of Directors (the “Board”). Once
increased, such increased amount shall constitute the Consultant’s Base
Compensation.

 

b. Discretionary Bonus. The Consultant shall be eligible to earn a cash and/or
equity bonus as the Board may determine, from time to time, based on meeting
performance objectives and bonus criteria to be mutually identified by the
Consultant and the Board. Such objectives and criteria may be based on a
favorable sale or merger of the Company, in additional to operating metrics.

 

  

 

 

c. Value Bonuses. If, during the first twelve (12) months of the initial Term of
this Agreement, the volume weighted average price (“VWAP”) of the Company’s
common stock is equal to or greater than $1.00 for each of ten (10) consecutive
trading days on the NYSE MKT exchange, then Consultant shall be entitled to
receive a cash bonus in the amount of $250,000 to paid within thirty (30) days
of such triggering event. If, during the first twelve (12) months of the initial
Term of this Agreement, the VWAP of the Company’s common stock is equal to or
greater than $2.00 for each of ten (10) consecutive trading days on the NYSE MKT
exchange, then Consultant shall be entitled to receive an additional cash bonus
in the amount of $350,000 to paid within thirty (30) days of such triggering
event.

 

3. Expenses: The Company shall reimburse Consultant for all pre-approved travel
and other expenses incurred. Consultant shall provide receipts and vouchers to
the Company for all expenses for which reimbursement is claimed.

 

4. Independent Contractor: Consultant shall be an independent contractor and no
personnel utilized by Consultant in providing services hereunder shall be deemed
an employee of the Company except as otherwise set forth in any written
employment agreement. Consultant shall have the sole and exclusive
responsibility and liability for making all reports and contributions,
withholdings, payments and taxes to be collected, withheld, made and paid with
respect to persons providing services to be performed hereunder on behalf of the
Company, whether pursuant to any social security, unemployment insurance,
worker’s compensation law or other federal, state or local law now in force and
effect hereafter enacted.

 

5. Term: The term of this Agreement shall commence on the Effective Date and
shall continue for twenty-four (24) months, unless earlier terminated in
accordance with the terms hereof. The term of this Agreement shall be
automatically renewed for successive one (1) year periods until the Consultant
or the Company delivers to the other party a written notice of their intent not
to renew the term, such written notice to be delivered at least sixty (60) days
prior to the expiration of the then-effective term. Each of the initial 24-month
period and each successive one (1) year period shall be known as a “Term.”

 

6. Confidential Information: Consultant recognizes and acknowledges that by
reason of Consultant’s service to the Company before, during and, if applicable,
after the Term, Consultant will have access to certain confidential and
proprietary information relating to the Company’s business, which may include,
but is not limited to, trade secrets, trade “know-how,” and plans, financing
services, funding programs, costs, strategy and programs, computer programs and
software and financial information (collectively referred to as “Confidential
Information”). Consultant acknowledges that such Confidential Information is a
valuable and unique asset of the Company and Consultant covenants that it will
not, unless expressly authorized in writing by the Company, at any time during
the course of Consultant’s service, use any Confidential Information or divulge
or disclose any Confidential Information to any person, firm or corporation
except in connection with the performance of Consultant’s duties for the Company
and in a manner consistent with the Company’s policies regarding Confidential
Information. Consultant also covenants that at any time after the termination of
such service, directly or indirectly, it will not use any Confidential
Information or divulge or disclose any Confidential Information to any person,
firm or corporation, unless such information is in the public domain through no
fault of Consultant or except when required to do so by a court of law, by any
governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with apparent jurisdiction to order Consultant to divulge, disclose or
make accessible such information. All written Confidential Information
(including, without limitation, in any computer or other electronic format)
which comes into Consultant’s possession during the course of Consultant’s
service shall remain the property of the Company. Except as required in the
performance of Consultant’s duties for the Company, or unless expressly
authorized in writing by the Company, Consultant shall not remove any written
Confidential Information from the Company’s premises, except in connection with
the performance of Consultant’s duties for the Company and in a manner
consistent with the Company’s policies regarding Confidential Information. Upon
termination of Consultant’s service, the Consultant agrees to return immediately
to the Company all written Confidential Information (including, without
limitation, in any computer or other electronic format) in Consultant’s
possession. As a condition of Consultant’s continued engagement by the Company
and in order to protect the Company’s interest in such proprietary information,
the Company shall require Consultant’s execution of a Confidentiality Agreement
and a form reasonably acceptable to the Company.

 

  

 

 

7. Non-Competition; Non-Solicitation.

 

a. Non-Compete. The Consultant hereby covenants and agrees that during the term
of this Agreement and for a period of two years following the end of the Term,
the Consultant will not, without the prior written consent of the Company,
directly or indirectly, on its own behalf or in the service or on behalf of
others, whether or not for compensation, engage in any business activity, or
have any interest in any person, firm, corporation or business, through a
subsidiary or parent entity or other entity (whether as a shareholder, agent,
joint venture, security holder, trustee, partner, Consultant, creditor lending
credit or money for the purpose of establishing or operating any such business,
partner or otherwise) with any Competing Business in the Covered Area. For the
purpose of this Section 7(a), (i) “Competing Business” means any company engaged
in acquiring and or monetizing the “Assets” as defined in the Asset Purchase
Agreement (the “Asset Purchase Agreement”) dated of the even date by and among
the Company, MGT Cybersecurity. Inc., D-Vasive Inc. and shareholders of D-Vasive
Inc. ; and (ii) “Covered Area” means all geographical areas of the United States
and foreign jurisdictions where the Company may operate. Notwithstanding the
foregoing, the Consultant may own shares of companies so long as such securities
do not constitute more than ten percent (10%) of the outstanding securities of
any such company.

 

b. Non-Solicitation. The Consultant further agrees that as long as the Agreement
remains in effect and for a period of one (1) year from its termination, the
Consultant will not divert any business of the Company and or any affiliate of
the Company and/or the Company’s and/or its affiliates’ business to any other
person, entity or competitor, or induce or attempt to induce, directly or
indirectly, any person to leave his or her employment with the Company.

 

  

 

 

c. Remedies. The Consultant acknowledges and agrees that its obligations
provided herein are necessary and reasonable in order to protect the Company and
its affiliates and their respective business and the Consultant expressly agrees
that monetary damages would be inadequate to compensate the Company and/or its
affiliates for any breach by the Consultant of its covenants and agreements set
forth herein. Accordingly, the Consultant agrees and acknowledges that any such
violation or threatened violation of this Section 7 will cause irreparable
injury to the Company and that, in addition to any other remedies that may be
available, in law, in equity or otherwise, the Company and its affiliates shall
be entitled to obtain injunctive relief against the threatened breach of this
Section 7 or the continuation of any such breach by the Consultant without the
necessity of proving actual damages.

 

8. Termination. This Agreement shall terminate prior to the expiration of any
Term (i) upon termination of the Executive Employment Agreement between the
Company and John McAfee (the “McAfee Agreement”) in accordance with the
provisions thereof or (ii) with or without cause without any penalty in the
event the transaction contemplated in the Asset Purchase Agreement does not
close within 120 days of the date of this Agreement.

 

a. Termination of McAfee Agreement without Cause or for Good Reason. If the
McAfee Agreement is terminated by the Company other than for Cause (as defined
therein) or as a result of John McAfee’s death or Permanent Disability (as
defined therein), or if the McAfee Agreement is terminated by Mr. McAfee for
Good Reason (as defined therein) prior to its expiration date, Consultant shall
receive or commence receiving as soon as practicable in accordance with the
terms of this Agreement:

 

(i) a severance payment (the “Severance Payment”), which amount shall be paid in
a cash lump sum within ten (10) days of the date of termination, in an amount
equal to the higher of the aggregate amount of the Consultant’s Base
Compensation for the then remaining term of this Agreement or twelve times the
average monthly Base Compensation paid or accrued during the three full calendar
months immediately preceding such termination;

 

(ii) expense reimbursement which shall be paid in a lump sum payment within ten
(10) days of the date of termination, in an amount equal Consultant’s reimbursed
expenses set forth in Section 3 hereof; and

 

(iii) payment in respect of compensation earned but not yet paid (the
“Compensation Payment”) which amount shall be paid in a cash lump sum within ten
(10) days of the date of termination.

 

  

 

 

The following provisions shall apply in the event compensation provided in
Section 8(a) becomes payable to the Consultant:

 

(i) if the severance compensation provided for in Section 8(a)(ii) above cannot
be finally determined on or before the tenth day following such termination, the
Company shall pay to the Consultant on such day an estimate, as determined in
good faith by the Company of the minimum amount of such compensation and shall
pay the remainder of such compensation (together with interest at the Federal
short-term rate provided in Section 1274(d)(1)(C)(i) of the Code) as soon as the
amount thereof can be determined but in no event later than the thirtieth day
after the Date of Termination. In the event the amount of the estimated payment
exceeds the amount subsequently determined to have been due, such excess shall
constitute a loan by the Company to the Consultant payable on the fifth day
after demand by the Company (together with interest at the Federal short-term
rate provided in Section 1274(d)(1)(C)(i) of the Code).

 

(ii) If the payment of the Total Payments (as defined below) will be subject to
the tax (the “Excise Tax”) imposed by Section 4999 of the Code, the Company
shall pay the Consultant on or before the tenth day following the Date of
Termination, an additional amount (the “Gross-Up Payment”) such that the net
amount retained by the Consultant, after deduction of any Excise Tax on Total
Payments and any federal and state and local income tax and Excise Tax upon the
payment provided for by this paragraph, shall be equal to the Total Payments.
For purposes of determining whether any of the payments will be subject to the
Excise Tax and the amount of such Excise Tax, (A) any payments or benefits
received or to be received by the Consultant in connection with a Change in
Control of the Company or the Consultant’s termination, whether payable pursuant
to the terms of this Agreement or any other plan, arrangement or agreement with
the Company, its successors, any person whose actions result in a Change in
Control of the Company or any corporation affiliated or which, as a result of
the completion of transaction causing such a Change in Control, will become
affiliated with the Company within the meaning of Section 1504 of Code (the
“Total Payments”) shall be treated as “parachute payments” within the meaning of
Section 280G(b)(2) of the Code, and all “excess parachute payments” within the
meaning of Section 280G(b)(1) shall be treated as subject to the Excise Tax,
unless, in the opinion of tax counsel selected by the Company’s independent
auditors and acceptable to the Consultant, the Total Payments (in whole or in
part) do not constitute parachute payments, or such excess parachute payments
(in whole or in part) represent reasonable compensation for services actually
rendered within the meaning of Section 280G(b)(4) of the Code either in their
entirety or in excess of the base amount within the meaning of Section
280G(b)(3) of the Code, or are otherwise not subject to the Excise Tax, (B) the
amount of the Total Payments that shall be treated as subject to the Excise Tax
shall be equal to the lesser of (I) the total amount of the Total Payments or
(II) the amount of excess parachute payments or benefit shall be determined by
the Company’s independent auditors in accordance with the principles of Section
280G of the Code. For purposes of determining the amount of the Gross-Up
Payment, the Consultant shall be deemed to pay federal income taxes at the
highest marginal rate of federal income taxation in the calendar year in which
the Gross-Up Payment is to be made and state and local income taxes at the
highest marginal rate of taxation in the state and locality of the Consultant’s
residence on the Date of Termination, net of the maximum reduction in federal
income taxes which could be obtained from deduction of such state and local
taxes. In the event the Excise Tax is subsequently determined to be less than
the amount taken into account hereunder at the time of termination of the
Consultant’s service, the Consultant shall repay to the Company at the time the
amount of such reduction in Excise Tax is finally determined the portion of the
Gross-Up Payment that can be repaid such that the Consultant remains whole on an
after-tax basis following such repayment (taking into account any reduction in
income or excise taxes to the Consultant from such repayment) plus interest on
the amount of such repayment at the Federal short-term rate provided in Section
1274(d)(1)(C)(i) of the Code. In the event the Excise Tax is determined to
exceed the amount taken into account hereunder at the time of the termination of
the Consultant’s service (including by reason of any payment the existence or
amount of which cannot be determined at the time of the Gross-Up Payment), the
Company shall make an additional gross-up payment in respect of such excess
(plus any interest payable with respect to such excess) at the time that the
amount of such excess is finally determined.

 

  

 

 

(iii) This Agreement is intended to comply with the requirements of Section 409A
of the Internal Revenue Code (the “Code”) or an exemption or exclusion
therefrom. Each payment under this Agreement shall be treated as a separate
payment for purposes of Section 409A of the Code. In no event may Consultant,
directly or indirectly, designate the calendar year of any payment to be made
under this Agreement. All reimbursements and in-kind benefits provided under
this Agreement that constitute deferred compensation within the meaning of
Section 409A of the Code shall be made or provided in accordance with the
requirements of Section 409A of the Code, including, without limitation, that
(i) in no event shall reimbursements by the Company under this Agreement be made
later than the end of the calendar year next following the calendar year in
which the applicable fees and expenses were incurred, provided that Consultant
shall have submitted an invoice for such fees and expenses at least 10 days
before the end of the calendar year next following the calendar year in which
such fees and expenses were incurred; (ii) the amount of in-kind benefits that
the Company is obligated to pay or provide in any given calendar year (other
than medical reimbursements described in Treas. Reg. § 1.409A-3(i)(1)(iv)(B))
shall not affect the in-kind benefits that the Company is obligated to pay or
provide in any other calendar year; (iii) Consultant’s right to have the Company
pay or provide such reimbursements and in-kind benefits may not be liquidated or
exchanged for any other benefit; and (iv) in no event shall the Company’s
obligations to make such reimbursements or to provide such in-kind benefits
apply later than Consultant’s remaining lifetime or if longer, through the 20th
anniversary of the Effective Date. To the extent Consultant is a “specified
employee,” as defined in Section 409A(a)(2)(B)(i) of the Code and the
regulations and other guidance promulgated thereunder and any elections made by
the Company in accordance therewith, notwithstanding the timing of payment
provided in any other Section of this Agreement, no payment, distribution or
benefit under this Agreement that constitutes a distribution of deferred
compensation (within the meaning of Treasury Regulation Section 1.409A-1(b))
upon separation from service (within the meaning of Treasury Regulation Section
1.409A-1(h)), after taking into account all available exemptions, that would
otherwise be payable, distributable or settled during the six-month period after
separation from service, will be made during such six-month period, and any such
payment, distribution or benefit will instead be paid, distributed or settled on
the first business day after such six-month period; provided, however, that if
Consultant dies following the Date of Termination and prior to the payment,
distribution, settlement or provision of the any payments, distributions or
benefits delayed on account of Section 409A of the Code, such payments,
distributions or benefits shall be paid or provided to the personal
representative of Consultant’s estate within 30 days after the date of
Consultant’s death.

 

  

 

 

b. Termination of McAfee Agreement as a Result of Permanent Disability. If the
McAfee Agreement is terminated by reason of Permanent Disability as defined
therein, the Consultant shall receive or commence receiving, as soon as
practicable, the Compensation Payment which shall be paid to Consultant as a
cash lump sum within 30 days of such termination.

 

c. Termination of McAfee Agreement as a Result of Death. In the event that the
McAfee Agreement terminates as a result of death, the Consultant shall receive
or commence receiving, as soon as practicable in accordance with the terms of
this Agreement:

 

(i) compensation equal to one year’s Base Compensation (calculate by multiplying
the average monthly Base Compensation paid or accrued for the three full
calendar months immediately such event), which shall be paid within 30 days of
such termination; and

 

(ii) the Compensation Payment which shall be paid as a cash lump sum within 30
days of such termination.

 

d. Termination of McAfee Agreement by the Company for Cause or by McAfee other
than for Good Reason. In the event that the McAfee Agreement is terminated by
Company for Cause, as defined therein, or by Mr. McAfee other than for Good
Reason as defined therein, the Consultant shall be entitled only to receive, as
a cash lump sum within 30 days of such termination, the Compensation Payment
earned as of the date of such termination.

 

9. Change In Control. If a Change in Control of the Company, as defined in the
McAfee Agreement, occurs during the Term, the Consultant shall be entitled to
the compensation provided in Section 8(a) of this Agreement upon the subsequent
termination of this Agreement by either the Company, or the Consultant within
two years of the date upon which the Change in Control shall have occurred,
unless such termination is a result of termination of the McAfee Agreement as a
result of (i) death; (ii) Disability; (iii) Retirement; or (iv) Cause.

 

  

 

 

10. Assignment. This Agreement shall be binding upon and inure to the benefit of
the successors, assigns, and representatives of Consultant and the assigns and
successors of Company, but neither this Agreement nor any rights or obligations
hereunder shall be assignable or otherwise subject to hypothecation by
Consultant (except by will or by operation of the laws of intestate succession
or by Consultant notifying the Company that cash payment be made to an
affiliated investment partnership in which Consultant is a control person) or by
Company, except that Company may assign this Agreement to any successor (whether
by merger, purchase or otherwise) to all or substantially all of the stock,
assets or businesses of Company, if such successor expressly agrees to assume
the obligations of Company hereunder.

 

11. Indemnification. Consultant shall be indemnified by the Company against all
liability incurred by the Consultant in connection with any proceeding,
including, but not necessarily limited to, the amount of any judgment obtained
against Consultant, the amount of any settlement entered into by the Consultant
and any claimant with the approval of the Company, attorneys’ fees, actually and
necessarily incurred by him in connection with the defense of any action, suit,
investigation or proceeding or similar legal activity, regardless of whether
criminal, civil, administrative or investigative in nature (“Claim”), to which
it is made a party or is otherwise subject to, by reason of its being or having
been an agent of, or consultant to, the Company, to the full extent permitted by
applicable law and the Certificate of Incorporation of the Company. Such right
of indemnification will not be deemed exclusive of any other rights to which
Consultant may be entitled under Company’s Certificate of Incorporation or
By-laws, as in effect from time to time, any agreement or otherwise.

 

12. General Provisions.

 

a. Modification: No Waiver. No modification, amendment or discharge of this
Agreement shall be valid unless the same is in writing and signed by all parties
hereto. Failure of any party at any time to enforce any provisions of this
Agreement or any rights or to exercise any elections hall in no way be
considered to be a waiver of such provisions, rights or elections and shall in
no way affect the validity of this Agreement. The exercise by any party of any
of its rights or any of its elections under this Agreement shall not preclude or
prejudice such party from exercising the same or any other right it may have
under this Agreement irrespective of any previous action taken.

 

b. Notices. All notices and other communications required or permitted hereunder
or necessary or convenient in connection herewith shall be in writing and shall
be deemed to have been given when hand delivered or mailed by registered or
certified mail as follows (provided that notice of change of address shall be
deemed given only when received):

 

  

 

 

If to the Company, to:

 

MGT Capital Investments, Inc.

500 Mamaroneck Avenue, Suite 320

Harrison, NY 10528

 

If to Consultant, to:

 

Future Tense Secure Systems, Inc.

216 S. 8th St.

Opelika, AL 36801

Attn: Tom Guscinski, President

 

Or to such other names or addresses as the Company or Consultant, as the case
may be, shall designate by notice to each other person entitled to receive
notices in the manner specified in this Section.

 

c. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

d. Further Assurances. Each party to this Agreement shall execute all
instruments and documents and take all actions as may be reasonably required to
effectuate this Agreement.

 

e. Severability. Should any one or more of the provisions of this Agreement or
of any agreement entered into pursuant to this Agreement be determined to be
illegal or unenforceable, then such illegal or unenforceable provision shall be
modified by the proper court or arbitrator to the extent necessary and possible
to make such provision enforceable, and such modified provision and all other
provisions of this Agreement and of each other agreement entered into pursuant
to this Agreement shall be given effect separately from the provisions or
portion thereof determined to be illegal or unenforceable and shall not be
affected thereby.

 

f. Successors and Assigns. Consultant may not assign this Agreement without the
prior written consent of the Company. The Company may assign its rights without
the written consent of the Consultant, so long as the Company or its assignee
complies with the other material terms of this Agreement. The rights and
obligations of the Company under this Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of the Company, and the
Consultant’s rights under this Agreement shall inure to the benefit of and be
binding upon its successors. The Company’s subsidiaries and controlled
affiliates shall be express third party beneficiaries of this Agreement.

 

  

 

 

g. Entire Agreement. This Agreement supersedes all prior agreements and
understandings between the parties, oral or written. No modification,
termination or attempted waiver shall be valid unless in writing, signed by the
party against whom such modification, termination or waiver is sought to be
enforced.

 

h. Counterparts; Facsimile. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original,
and all of which taken together shall constitute one and the same instrument.
This Agreement may be executed by facsimile with original signatures to follow.

 

IN WITNESS WHEREOF, Company and Consultant have duly executed this Agreement as
of the day and year first above written.

 

CONSULTANT: Future Tense Secure Systems Inc.   MGT CAPITAL INVESTMENTS, INC.    
        Name: Tom Guscinski   Name: Robert B. Ladd Title: President   Title: CEO
and President

 

  

 

 

